NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       CHARLES PARHAM, Petitioner.

                          No. 1 CA-CR 16-0872 PRPC
                               FILED 4-12-2018


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2014-000713-001
                  The Honorable Teresa A. Sanders, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Charles Parham, Florence
Petitioner



                        MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Paul J. McMurdie and Judge James B. Morse Jr. joined.
                            STATE v. PARHAM
                            Decision of the Court

S W A N N, Judge:

¶1           Charles Parham petitions for review from the dismissal of his
petition for post-conviction relief, under Arizona Rule of Criminal
Procedure 32. We have considered the petition for review and, for the
following reasons, grant review but deny relief.

¶2           Parham pled guilty to one count of burglary; one count of
child molestation, a dangerous crime against children; and one count of
attempted sexual conduct with a minor, also a dangerous crime against
children. On March 4, 2016, the court sentenced Parham to 5 years’
probation on count one, 15 years’ incarceration on count two and lifetime
probation with sexual offender terms on count three. At sentencing,
Parham signed a “Notice of Rights of Review After Conviction and
Procedure.”

¶3            On June 13, 2016, Parham filed a notice of post-conviction
Relief. The superior court dismissed the notice as untimely. Parham filed
a motion for reconsideration, alleging that he had no legal training, no
access to a law library, and that he could not get copies made in a timely
manner. The state filed a response with an attachment showing that
Parham had not given his notice to prison officials for mailing until June 9,
2016, seven days past the deadline for filing.1 Parham filed a reply stating
that he could not file a timely notice in compliance with the “rules of the
court” because he had to “sneak around” to consult with a “jailhouse
lawyer.” The superior court denied Parham’s motion. On December 16,
2016, Parham filed the underlying petition for review.

¶4             Absent an abuse of discretion or error of law, we will not
disturb the superior court’s ruling in a post-conviction relief proceeding.
State v. Swoopes, 216 Ariz. 390, 393, ¶ 4 (App. 2007). On review, Parham
bears the burden of establishing error. See State v. Poblete, 227 Ariz. 537, 538,
¶ 1 (App. 2011). A notice of post-conviction relief in a Rule 32 “of-right”
proceeding must be filed within 90 days after the entry of judgment or
sentence. Ariz. R. Crim. P. 32.4(a)(2)(C). A notice of post-conviction relief
may be summarily dismissed as untimely if not filed within 90 days. State
v. Rosario, 195 Ariz. 264, 266, ¶ 7 (App. 1999).



1       “[A] pro se prisoner is deemed to have filed his notice of appeal at the
time it is delivered, properly addressed, to the proper prison authorities to
be forwarded to the clerk of the superior court.” Mayer v. State, 184 Ariz.
242, 245 (App. 1995).


                                       2
                           STATE v. PARHAM
                           Decision of the Court

¶5            When a defendant seeks to present issues in an untimely post-
conviction relief proceeding, the defendant must set forth those issues in
the notice of post-conviction relief and present “meritorious reasons” that
substantiate the claims. State v. Petty, 225 Ariz. 369, 371, ¶ 4 (App. 2010).
The notice must also explain why the defendant did not raise those issues
in a timely manner. Ariz. R. Crim. P. 32.2(b). If the notice fails to meet the
standard, “the court may summarily dismiss the notice.” Id.

¶6             The superior court did not abuse its discretion when it
dismissed Parham’s notice without appointing counsel, because he failed
to present any meritorious reasons as to why his notice was not filed within
the timeline required. He has not alleged any claims under Ariz. R. Crim.
P. 32.1(d), (e), (f), (g) or (h). Parham was given written notice of the
procedure for filing a notice of post-conviction relief and the timelines. The
fact that he is untrained in the law does not excuse his failure to file his
notice, nor does the lack of a prison law library, as neither of those are
required to file a timely, compliant notice of post-conviction relief. His
inability to access a “jailhouse lawyer” more expediently is equally
unavailing.

¶7            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3